Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/952,272 filed on December 09, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “DISPLAY DEVICE INCLUDING CONCAVE/CONVEX STRUCTURE IN THE INORGANIC INSULATION LAYER”.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Arimi Yamada, Reg. No. 70,156, Tel: 202-844-3814 on 01/04/2022 and subsequent call 01/06/2022.
Please amend the claims 1, 7 as follows:
Claim 1. (Currently Amended) A display device comprising:
a substrate having a pixel region and a periphery region arranged in an outer side of the pixel region;
a circuit element layer on the substrate;
a display element layer on the circuit element layer;
a detection electrode overlapping the pixel region; and
a sealing film on the display element layer, the sealing film including
a first inorganic insulation layer,
a first organic insulation layer on the first inorganic insulation layer,
a second inorganic insulation layer on the first organic insulation layer,
a third inorganic insulation layer on the second inorganic insulation layer, and
a wiring arranged on the third inorganic insulation layer, a part of the sealing film from the pixel region to the periphery region and electrically connected to the detection electrode,
wherein
a top surface of the third inorganic insulation layer has first concave/convexities in the periphery region,
the circuit element layer includes a second organic insulation layer,

 Application No.: 16/952,272Patentthe second inorganic insulation layer, and the third inorganic insulation layer having the first concave/convexities are arranged on the second organic insulation layer,
the second inorganic insulation layer, the third inorganic insulation layer having the first concave/convexities continuously cover the first opening, the patterned construction, and the second opening of the second organic insulation layer,
the detection electrode is arranged between the second inorganic insulation layer and the third inorganic insulation layer,
the detection electrode and the wiring are electrically connected by a contact hole arranged in the third inorganic insulation layer,
the wiring includes a first metal layer and a second metal layer provided on the first metal layer, and
the first metal layer is filled in the first concave/convexities of the top surface of the third inorganic insulation layer.

Claim 7. (Currently Amended) A display device comprising:
a substrate having a pixel region and a periphery region arranged in an outer side of the pixel region;
a circuit element layer on the substrate;
a display element layer on the circuit element layer; and
a sealing film on the display element layer, the sealing film including
a first inorganic insulation layer,
a first organic insulation layer on the first inorganic insulation layer,
a second inorganic insulation layer on the first organic insulation layer,
a third inorganic insulation layer on the second inorganic insulation layer, and
a wiring on the third inorganic insulation layer,
wherein
a top surface of the third inorganic insulation layer has first concave/convexities in the periphery region,
the circuit element layer includes a second organic insulation layer,
the second organic insulation layer has a first opening, a second opening and a patterned construction provided between the first opening and the second opening in the peripheral region,
the second inorganic insulation layer, and the third inorganic insulation layer having the first concave/convexities are arranged on the second organic insulation layer,
the second inorganic insulation layer, the third inorganic insulation layer having the first concave/convexities continuously cover the first opening, the patterned construction, and the second opening of the second organic insulation layer,
an oxide film is coating the first concave/convexities of the third inorganic insulation layer,
a barrier metal layer is arranged on the oxide film,
a detection electrode is arranged between the second inorganic insulation layer and the third inorganic insulation layer,
the wiring is arranged on the barrier metal layer and includes a first metal layer and a second metal layer provided on the first metal layer,
the detection electrode and the wiring are electrically connected by a contact hole arranged in the barrier metal layer, the oxide film and the third inorganic insulation layer, and
the first metal layer is directly contacted to the barrier metal layer.

Reasons for Indicating Allowable Subject Matter
7.	Claims 1-2, 6-7, 10-11 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
....
the wiring includes a first metal layer and a second metal layer provided on the first metal layer, and
the first metal layer is filled in the first concave/convexities of the top surface of the third inorganic insulation layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 7: the prior art of record alone or in combination neither teaches nor makes obvious a display device, comprising:
....
the wiring .... includes a first metal layer and a second metal layer provided on the first metal layer,
....
the first metal layer is directly contacted to the barrier metal layer; in combination with the rest of claim limitations as claimed and defined by the applicant.

9.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 7 are allowable. Since the independent claims 1 and 7 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2, 6 of the independent claim 1, and the dependent claim 10-11 of the independent claim 7 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 7 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1 and 7 are deemed patentable over the prior art.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819